



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
EMCORE CORPORATION
EXECUTIVE SEVERANCE POLICY


1. Purpose of the Policy


The Emcore Corporation Executive Severance Policy (the “Policy”) is effective
May 1, 2007 and incorporates and amends the terms of the Executive Severance
Policy adopted by the Compensation Committee of the Board of Directors of Emcore
Corporation (the “Committee”) on November 29, 2004. The Policy is intended to
provide certain executives of the Company who are in a position to contribute
materially to the success of the Company with Severance Benefits if they are
separated from employment with the Company as set forth herein.


2. Definitions


As used in this Policy, the following terms shall have the respective meanings
set forth below:
 
a. "Base Salary" means the higher of (i) the Participant's highest annual rate
of base salary during the twelve-month period immediately prior to the
Executive’s Date of Termination or (ii) the average of the Participant's annual
base salary earned during the past three (3) completed fiscal years of the
Company immediately preceding the Participant's Date of Termination (annualized
in the event the Participant was not employed by the Company (or its affiliates)
for the whole of any such fiscal year).


b. "Board of Directors" means, the board of directors of the Company.


c. "Cause" means termination of employment resulting from a good faith
determination by the Board of Directors that:


(i) the Participant has willfully failed or repeatedly refused in a material
respect to follow policies or reasonable directives established by the Board of
Directors with the result that such refusal has caused material damage to the
Company or willfully failed or repeatedly refused to perform the material duties
or obligations of his or her office (other than any such failure resulting from
the person's inability due to physical or mental illness), which the Participant
has failed to correct within a reasonable period following with notice to such
Participant; or


(ii) there has been an act by the Participant involving wrongful misconduct
which has a demonstrably adverse impact or material damage to the Company, or
which constitutes theft, fraud or a misappropriation of the assets of the
Company; or


(iii) the Participant has engaged in an unauthorized disclosure of confidential
information, directly or indirectly, to persons outside the Company that
materially adversely affects the Company; or


(iv) the Participant while employed by the Company has performed services for
another company or person which competes with the Company without the prior
written approval of the Board of Directors.


d. "Code" means the Internal Revenue Code of 1986, as amended.


e. "Committee" has the meaning set forth in Section 1.


f. "Company" means EMCORE Corporation or any successor thereto.


g. "Date of Termination" means (i) the effective date on which the Participant's
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, or (ii) if the
Participant's employment by the Company terminates by reason of death, the date
of death of the Participant.


h. "Disability" means that at the time the Participant's employment is
terminated, he or she has been unable to perform the duties of his/her position
for a period of six consecutive months as a result of the Participant's
inability due to physical or mental illness.
 
i. “Disposition” means the sale, transfer, spin-off or other disposition to
another party or a resulting new entity (the “Purchaser”) of the stock or assets
of any subsidiary, business unit or division of the Company. For example, the
sale of the Company’s electronic materials division in Somerset, New Jersey
constitutes a Disposition.


j. "Good Reason" means, without the consent of the Participant:


(i) a material reduction in base salary, incentive compensation potential or
benefits (other than reductions applicable to employees generally); or


(ii) a material diminution in job responsibilities; or


(iii) a requirement that the Participant relocate, except for office relocations
that would not increase the Participant's one-way commute by more than 50 miles;
or
 
(iv) following a Disposition, a change in the Participant’s job requirements,
such as a request from the Chief Executive Officer or the Board of Directors
that the Participant travel more frequently, such that the Participant
reasonably believes that he cannot meet the new requirements.


k. "Participant" means each of the senior executives of the Company who are
selected by the Committee for coverage by this Policy and who have been employed
by the Company for a minimum of twelve months. As of the adoption date of the
Policy, Participants shall include the:

i.  
Chief Executive Officer

ii.  
Chief Financial Officer

iii.  
Chief Operating Officer

iv.  
Chief Technical Officer

v.  
Chief Legal Officer

vi.  
Vice President and General Manager

vii.  
Vice President, Finance

viii.  
Vice President, Human Resources

ix.  
Vice President & Deputy Counsel



l. "Qualifying Separation" means a termination of employment from the Company
(and its affiliates) but specifically excludes, without limitation, termination
of employment due to Cause, death, Disability, or termination by the Participant
(other than a termination for Good Reason); provided, however, that such
termination of employment also constitutes a "Separation from Service" within
the meaning of Section 409A of the Code.


m. "Separation Agreement" means an effective agreement prepared by the Company,
executed by the Participant and returned to the Company within the time period
requested by the Company. It shall contain (a) typical provisions concerning
termination of employment, (b) a statement that Severance Benefits under this
Policy are conditioned upon the Company's receipt of such agreement, and (c) a
release (in a form to be determined by the Company) by the Participant of the
Company from any liability or obligation (excluding any indemnification to which
the Participant may be entitled pursuant to the Company’s Amended and Restated
Certificate of Incorporation, By-Laws and any coverage under directors and
officers, professional, fiduciary or errors or omissions policies that benefit
the Participant) to the Participant. To be effective, the Separation Agreement
shall not have been revoked by the Participant within the time permitted under
applicable state and federal laws.
 
n. "Severance Benefits" mean the benefits set forth in Sections 5, 6, 7, 8, 9
and 10 of this Policy.
 
o. "Severance Pay" means the salary continuation payments under Section 5 of
this Policy.


p. “409A Participant” means a Participant who satisfies the “specified employee”
definition described under Code Section 409A and who is either:


(i) eligible for Severance Pay due to the Participant’s termination for Good
Reason;


(ii) eligible to receive Severance Pay that exceeds two times the lesser of (1)
the Participant’s compensation for the calendar year preceding the calendar year
of the Participant’s Date of Termination or (2) the maximum amount of
compensation that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17); or


(iii) eligible to receive Severance Pay payments that extend past the December
31st of the second calendar year following the calendar year of the
Participant’s Date of Termination.




3. Participation in the Policy


All Participants who have experienced a Qualifying Separation from the Company
shall be eligible to receive Severance Benefits under this Policy provided the
requirements of Section 4 are met.


4. Condition to Receipt of Benefits


A Participant must execute an effective Separation Agreement to receive
Severance Benefits. Severance Benefits shall cease upon the Participant
violating any provision of his or her Separation Agreement, or any
post-termination obligations under his or her employment agreement (if any).


5. Severance Pay


Severance payments shall be made as follows:


Participants at the level of Executive Vice President or higher hired or
promoted prior to May 1, 2007:  Continuation of Base Salary for a period equal
to (a) one year, plus (b) two weeks, plus (c) two additional weeks for each year
the Participant was employed by the Company (the “Severance Period”).


Participants at the level of Executive Vice President or higher hired or
promoted on or after May 1, 2007:  Continuation of Base Salary for a period
equal to (a) one year, plus (b) one week, plus (c) one additional week for each
year the Participant was employed by the Company (the “Severance Period”).
 
Participants at the level of Vice President or lower hired or promoted prior to
May 1, 2007:  Continuation of Base Salary for a period equal to (a) five
months, plus (b) two weeks, plus (c) two additional weeks for each year the
Participant was employed by the Company (the “Severance Period”).


Participants at the level of Vice President or lower hired or promoted on or
after May 1, 2007:  Continuation of Base Salary for a period equal to (a) five
months, plus (b) one week, plus (c) one additional week for each year the
Participant was employed by the Company (the “Severance Period”).
 
Notwithstanding the foregoing:


(i) during the applicable revocation period of a Participant’s Separation
Agreement, the severance payments that would otherwise have been paid during
such time shall be paid as soon as administratively feasible following the
lapsing of such revocation period; and


(ii) to the extent a Participant is a 409A Participant, the severance payments
that would otherwise have been paid within the first six months of the
Participant’s Date of Termination shall be paid in a lump sum as soon as
administratively feasible following the six month anniversary of the
Participant’s Date of Termination.


Subject to the foregoing, the Company shall pay to the Participant severance on
regular paydays of the Company to the extent administratively feasible. The
Severance Pay will be made less applicable withholdings and deductions.


6. Health Insurance


In accordance with the Company’s health plans, the Participant will be eligible
to exercise his or her rights to COBRA health insurance coverage for the
Participant, and, where applicable, Participant’s spouse and eligible
dependents, at Participant’s expense (subject to the foregoing), upon
termination of the Participant’s employment. To the extent the Participant
elects COBRA continuation coverage, the Company shall continue to pay the
portion of the COBRA premiums for the entire Severance Period up to a maximum of
18 months that the Company would have otherwise paid assuming the Participant
was an active employee during such time. Participant acknowledges that the
Company will deduct from his or her Severance Pay (to the extent being paid) an
amount equal to the Participant’s portion of the COBRA premiums during the
Severance Period. In the event that the Participant is a 409A Participant, the
Company shall pay the Participant’s portion of the COBRA premiums during the six
month deferral period specified in 5 (ii). Nothing herein shall be construed as
extending or delaying the start date of the COBRA coverage period for the
Participant.


All voluntary payroll deductions, including but not limited to 401(k), ESPP and
term life, will cease effective the Date of Termination.


7. Stock Options


The rights regarding the Participant's stock options shall be governed by the
Participant's stock option agreement and the stock option plan that governs the
option.


8. Annual Bonus or Pay-for-Performance Payment


If the Participant's employment is terminated after the end of a fiscal year but
before annual bonus or pay-for-performance payments are distributed and a
Disposition directly affecting the Participant has occurred, the Participant
shall be entitled to the annual bonus or pay-for-performance payment
attributable to the immediately preceding fiscal year, assuming for this purpose
that all personal performance targets or goals were met. The Company shall make
this payment at the same time it pays all of its other employees in accordance
with the Company's normal practices but no later than March 15th of the
applicable year.
 
9. Outplacment Services

The Company shall provide to each terminated Participant standard outplacement
services at the expense of the Company from an established outplacement firm
selected by the Company; provided, however, that the cost of the benefits shall
be commensurate with the level of the Participant and, absent special
circumstances, shall generally not exceed in total an amount equal to $30,000
per executive officer Participant and $25,000 per non-executive officer
Participant. In order to receive outplacement services, the Participant must
begin utilizing the services within 30 days of his or her Date of Termination.
The fees shall be paid directly to the outplacement firm and no part of this
amount shall be paid to the Participant. All services must be provided by the
end of the Severance Period.


10. Perquisites.


The Participant's right to use a Company automobile and any automobile allowance
or other perquisite that the Participant was receiving in accordance with the
arrangement in effect at the time of termination of the Participant's employment
will continue until the end of the Severance Period.


11. Funding.


The Policy shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company for payment of
any Severance Pay or Severance Benefits hereunder. Severance Pay and Severance
Benefits are not a vested right. No Participant or other person shall have any
interest in any particular assets of the Company by reason of the right to
receive Severance Pay and Severance Benefits under the Policy and any such
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Policy.


12. Non-Exclusivity of Rights.


The terms of this Policy shall not prevent or limit the right of a Participant
to receive, prior to a Qualifying Separation, any base salary, retirement or
welfare benefit, perquisite, bonus or other payment provided by the Company to
the Participant, except for such rights as the Participant may have specifically
waived in writing. Amounts that are vested benefits or which the Participant is
otherwise entitled to receive under any other benefit, policy or program
provided by the Company shall be payable in accordance with the terms of such
policy or program.


13. Amendment; Termination; Interpretation; 409A Compliance.


This Policy, including the designation of those who qualify as Participants, may
be amended or terminated by the Committee at any time. No such termination or
amendment shall affect the rights of any Participant whose employment has been
terminated as a result of a Qualifying Separation, or who is then receiving
Severance Benefits at the time of such amendment or termination. If a
Participant dies after signing the Separation Agreement and prior to receiving
all of the Severance Pay to which he or she is entitled pursuant to the Policy,
payment shall be made to the beneficiary designated by the Participant to the
Company or, in the event of no designation of beneficiary or the death of the
beneficiary, then to the estate of the deceased Participant. The Committee
reserves the right in its sole discretion to interpret the Policy, prescribe,
amend and rescind rules and regulations relating to it, determine the terms and
provisions of the severance payments and make all other determinations he deems
necessary or advisable for the administration of the Policy, subject to the
appeals procedure in Section 18. The determination of the Committee on all
matters regarding the Policy shall be conclusive and binding on all parties.


To the extent any provision of the Policy, or action by the Committee would
subject any Participant to liability for interest or additional taxes under Code
Section 409A(a)(1)(B), it will be deemed null and void, to the extent permitted
by law and deemed advisable by the Committee. It is intended that the Policy and
payments hereunder will comply with Code Section 409A to the extent applicable,
and the Policy shall be interpreted and construed on a basis consistent with
such intent. The Policy may be amended in any respect deemed necessary
(including retroactively) by the Committee in order to preserve compliance with
Code Section 409A. The preceding shall not be construed as a guarantee of any
particular tax effect for Policy benefits or payments.


Nothing herein shall restrict the Committee’s ability to exercise its
discretionary authority as provided in the Policy.


14. Non-Assignability.


Severance Benefits pursuant to the Policy shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by a Participant; and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge prior
to such receipt shall be void; and the Company shall not be liable in any manner
for, or subject to, the debts, contracts, liabilities, engagements or torts of
any person entitled to any Severance Benefits under this Policy.


15.  No Employment Rights.


This Policy does not constitute a contract of employment for a particular term
or length between any Participant and the Company, nor does it in any way alter
any Participant's status as an employee-at-will who may be terminated with or
without cause for any reason or no reason at all except a reason prohibited by
law. The Company is an "employment at will" employer. Participants have the
right to resign their positions "at will" and the Company has the right to
terminate an employee "at will" with or without notice or Cause. No
Participant’s "at will" status may be modified except in a written contract
signed by an authorized officer of the Company.


16.. Governing Law.


The terms of the Policy, to the extent not preempted by federal law, shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey (without regard to its conflict of laws principles) including all
matters of construction, validity and performance.
 
17. ERISA Plan

This policy is intended to be and shall be administered and maintained as a
welfare benefit plan under Section 3(1) of the Employee Retirement Income
Security Act of 1974 ("ERISA"), providing certain benefits to participants on
certain severances from employment covering only a select group of management or
highly compensated employees, with the effect that, although it shall be subject
to Sections 502 and 514 of ERISA, it shall not be subject to Parts 1-4 of
Subtitle B of Title I of ERISA. This policy is not intended to be a pension plan
under Section 3(2)(A) of ERISA and shall be maintained and administered so as
not to be such a plan.


18. Claims Procedure.


Generally, benefits will be paid under this Policy (also, referred to herein as
the "Plan") without the necessity of filing a claim. If a Participant believes
that he or she has been denied benefits under the Plan, the Participant (or his
or her authorized representative) may file a written claim with the Committee to
the following address: 2015 W. Chestnut St., Alhambra, California 91803.


If a claim for Plan benefits is denied in whole or in part, the Participant will
receive a written notice of the denial. This notice must be provided to the
Participant within a reasonable period of time, but not later than 90 days after
receipt of the claim by the Committee, unless the Committee determines that
special circumstances require an extension of time for processing the
Participant's claim. If the Committee determines that an extension is necessary,
notice of the extension will be furnished to the Participant prior to the
termination of the initial 90-day period. In no event will such extension exceed
a period of 90 days from the end of the initial 90-day period. The extension
notice will indicate the special circumstances requiring an extension of time
and when the Participant can expect the benefit determination.


The Committee's notice of denial of a Participant's claim will contain the
following information: (a) the specific reason or reasons for the adverse
determination; (b) references to specific Plan provisions on which the
determination is based; (c) a description of any additional material or
information necessary for the Participant to perfect the claim and an
explanation of why such material or information is necessary; and (d)
appropriate information as to the steps to be taken if the Participant wants to
submit a claim for appeal.


If a claim is denied in whole or in part by the Committee, the Participant (or
his or her representative) may appeal the adverse determination by filing a
written request for a review of the claim with the Committee. The request for
review must be made within 60 days of the date the Participant receives the
denial (or, if no written denial is received, within 60 days of the date when
the denial was due). The Participant should send the written request for review
to the Committee. A Participant may submit written comments, documents, records,
and other information relating to his or her claim for benefits. A Participant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his or her
claim for benefits. The review will take into account all comments, documents,
records, and other information submitted by the Participant relating to his or
her claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Committee will provide the
Participant with a written notice of its decision on review within 60 days after
the Committee’s receipt of the Participant's written claim for review, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. If the Committee determines that an extension of time
is required, written notice of the extension will be furnished to the
Participant prior to the end of the initial 60-day period. The extension notice
will indicate the special circumstances requiring an extension of the time and
the date by which the Committee expects to render its determination on review.
The extension will not exceed a period of 60 days from the end of the initial
60-day period.


In the case of an adverse benefit determination on review, the notice will set
forth: (a) the specific reason or reasons for the adverse determination; and (b)
references to the specific Plan provisions on which the determination is based.
By participating in the Plan, Participants agree that (a) the Plan will not pay
any benefit for a claim filed more than one year from the date a Participant
terminates employment, and (b) no legal or equitable action may be filed against
the Plan or any Plan fiduciary more than 90 days after exhaustion of the
Participant's rights under the above claims procedure. A Participant must
exhaust all levels of the appeal procedure before the Participant can bring an
action at law or equity. The power and authority of the Committee shall be
discretionary with respect to all matters arising before each of them under this
claims procedure.


Unless otherwise required by ERISA, and notwithstanding anything to the contrary
herein, any unresolved dispute remaining after exhaustion of the claims
procedures herein shall be resolved exclusively by final and binding arbitration
in New York, New York under the commercial arbitration rules of the American
Arbitration Association with each party to bear its own attorneys’ fees, but the
Company bearing the fees of the arbitrator. By participating in the Plan, the
Participant acknowledges that the Participant waives the right to litigate such
unresolved disputes in a judicial forum before a judge or jury.
 
19. Miscellaneous.


(a) Taxes and Withholding. As a condition to any payment or distribution
pursuant to the Policy, the Company may require a Participant to pay such sum to
the Company as may be necessary to discharge its obligations with respect to any
taxes, assessments or other governmental charges imposed on property or income
received by the Participant thereunder. The Company may deduct or withhold such
sum from any payment or distribution to the Participant.


(b) Right to Offset. Notwithstanding any provisions of the Policy to the
contrary, the Company may offset any amounts to be paid to a Participant (or, in
the event of the Participant’s death, to his beneficiary or estate) under the
Policy against any amounts that such Participant may owe to the Company.


(c)  Severability. If any provision of the Policy is determined to be invalid,
illegal or unenforceable, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Policy, such provision shall be stricken, and the remainder of the Policy
shall remain in full force and effect.


(d) Treatment for other compensation purposes.  Payments and other benefits
received by a Participant pursuant to the Policy shall not be deemed part of a
Participant's regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, unless expressly so
provided by such other plan, contract or arrangement.


(e) Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Policy and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.


(f) Headings; Gender and Number. Section headings are used in this Policy for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.




 

